Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 1 of 23 PageID 135




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


__________________________________________
BULLBAG CORPORATION,                     )
   a Foreign Profit Corporation,         )
                                         )
Plaintiff,                               )
                                         ) Civil Action No. 6:20-cv-2249
v.                                       )
                                         )
BAGS O MONEY, LLC,                       )
   a Florida Limited Liability Company,  )
BAGS O MONEY, LLC d/b/a BOSS BAGS        )
   a Kentucky Limited Liability Company, )
MONEY O BAGS, LLC                        ) JURY TRIAL DEMANDED
   a Kentucky Limited Liability Company, )
JAMES KRISTOFIK,                         )
   an individual, and                    )
PAUL MARSHALL,                           )
   an individual,                        )
                                         )
Defendants.                              )
________________________________________ )

             PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
                  AND SUPPORTING MEMORANDUM OF LAW

       Plaintiff, Bullbag Corporation (“Plaintiff” or “Bullbag”), pursuant to Fed. R. Civ. P. 65

and L.R. 4.06, respectfully moves this Court for a preliminary injunction (“Motion”), enjoining

Defendants, Bags O Money, LLC, Bags O Money, LLC d/b/a Boss Bags, Money O Bags, LLC,

James Kristofik, and Paul Marshall, (collectively “Defendants” or individually “Defendant”),

from unlawfully using and further infringing on Plaintiff’s trademark and patent rights

associated with Plaintiff’s innovative reusable and foldable dumpster bags. In support of its

Motion, Plaintiff states as follows:

       I.      BACKGROUND




                                               1
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 2 of 23 PageID 136




       Plaintiff is the inventor and industry leader of the reusable and foldable dumpster bag

(“Plaintiff’s Bags” or “Bags”). Plaintiff’s innovation is the result of years of extensive and

expensive research and development. See DiSpazio Declaration at ¶ 11. A picture of Plaintiff’s

Bag is attached hereto as Exhibit A.

       Plaintiff’s Bags are designed, manufactured, and sold to both contractors and

consumers. Contractors generally purchase directly through Bullbag’s sales personnel, while

consumers generally purchase through big box retailers (such as Home Depot) or through

Bullbag’s website. In the case of contractors, many customers generally sign up for multi-year

contracts, providing Bullbag’s services (as explained below) over a period of years under a

discounted pricing structure.

       Plaintiff’s Bags are unique in the waste management industry, and are the only bags

that include firm and removable rim and corner stays, combined with flexible and durable

fabric. In heavy use, the corner stays are particularly subject to damage. Through Bullbag’s

unique approach, the corner and rim stays can easily be replaced and removed to facilitate both

relocation of the dumpster bag, and repair without need for a full replacement dumpster.

       Other bag-based dumpster products do not use removable stays, and suffer from

shortcomings in maintaining the shape of the fabric dumpster while being loaded. Bullbag’s

innovative Bags provide a significant competitive advantage based on these and other features.

       Bullbag currently sells its bags and services throughout all of the New England states,

New York, Florida, and Texas. Bullbag has generated more than $35 million in revenue from

its Bags sales and services. See DiSpazio Declaration at ¶ 12.

       Plaintiff’s Bags solve a number of significant and serious shortcomings in the waste

management industry.     Dumpsters are typically large and cumbersome, requiring heavy




                                              2
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 3 of 23 PageID 137




machinery to deliver and remove them. Softer and more portable bags permit the collection

of waste, but do not provide structure or durability to serve a dumpster-like function.

Historically, if the bag was light enough to be portable and easily relocatable, it was not durable

enough to survive the rigors of contracting, and was difficult to dump and refill.

       Bullbag employed Defendant Kristofik as a Florida sales manager from April 2017

through November 2019. In this position, Kristofik was exposed to Plaintiff’s confidential and

proprietary information and, upon his departure, took with him certain materials and supplies

belonging to Plaintiff, including confidential client information. Kristofik was fully aware of

the extensive time, money, and resources that Plaintiff invested in the research, development,

and marketing of its proprietary Bags. See DiSpazio Declaration at ¶ 13.

       Upon termination of his employment from Plaintiff in November 2019, Kristofik

partnered with Paul Marshall (“Marshall”) and the two (2) formed the corporate Defendants.

See DiSpazio Declaration at ¶¶ 14-15. On or around June 2020, Kristofik and Marshall

contracted with third-party manufacturer, JohnPac, LLC (“JohnPac”).                Kristofik took

Plaintiff’s stolen materials and supplies, and importantly, Plaintiff’s Bags, to JohnPac and

asked it to manufacture an identical one. See Exhibit F, Letter from JohnPac to Plaintiff.

       Defendants asked JohnPac to manufacture 1,400 identical, knock-off bags which is

evidenced by the invoice for the order attached as Exhibit B. As shown, the bags were paid

by Marshall in Kentucky and delivered to Kristofik in Florida. Thereafter, Defendants used

Plaintiff’s knock-off bags and confidential customer lists/contact information, that Kristofik

gathered while working for Plaintiff, to target Plaintiff’s existing customers—customers that

Kristofik knew had signed up for multi-year service agreements with Plaintiff—in order to

persuade them to terminate their existing agreement and switch to Defendants’ infringing




                                                3
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 4 of 23 PageID 138




enterprise.   Attached as Exhibit C is a side-by-side comparison of Plaintiff’s Bags to

Defendants’ infringing knock-off bags. As a result of Defendants’ interference with Plaintiff’s

customers, Plaintiff has lost, at a minimum, $50,000 in revenue. See DiSpazio Declaration at

¶¶ 17-21.

       In addition to replicating Plaintiff’s Bag design and structure, Defendants have also

usurped Plaintiff’s unique branding mechanisms. First, Defendants chose a brand name that

is certain to cause consumer confusion. The name “Boss Bag” has the same number of letters

as “Bull Bags,” the same alliteration of the letter “B,” and presents a similar impression for

consumers in terms of association, appearance, and meaning. Plaintiff is already aware of

actual confusion among consumers, namely Paul Davis of Hernando and Pasco County, Rapid

Response Orlando, Roto Rooter Orlando, Sunshine Contractors, and Jenkins Restorations. See

DiSpazio Declaration at ¶ 26. The confusion, unfortunately, does not come as a surprise as

Defendants have blatantly sought to capitalize on Plaintiff’s substantial goodwill and valued

reputation.

       Additionally, Defendants have mimicked other unique features of Plaintiff’s Bag,

including fill lines on the outside of the bags. While this imitation may appear insignificant, it

is not. Plaintiff developed this innovative idea in order to allow customers to save costs by

only paying for what they need. For example, if a customer is only going to use half of a bag,

the customer can pay a lower price for waste removal than a customer paying for a full bag.

This innovation is unique in the industry as other dumpster bags are only one-size and not

reusable. See DiSpazio Declaration at ¶ 19. Defendants not only took this innovation, but also

took Plaintiff’s pricing model and are using a similar pricing structure to undercut Plaintiff in

the marketplace. Id. at ¶¶ 23-24.




                                                4
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 5 of 23 PageID 139




          Based on at least the foregoing, Plaintiff brings this Motion in order to enjoin

Defendants from further manufacturing, using, marketing, offering to sell, or selling its knock-

off reusable waste bags and to cease using branding that is confusingly similar to Plaintiff’s

trademarks. Plaintiff has been, and will continue to be, subjected to irreparable harm for which

there is no adequate remedy at law, unless and until this Court provides the requested injunctive

relief.

          II.    LEGAL STANDARD

          The grant of a preliminary injunction rests in the discretion of the district court. Canal

Auth. Of the State of Fla. v. Callaway, 489 F. 2d 567, 572 (5th Cir. 1974). The district must

exercise its discretion in light of the “four prerequisites for the extraordinary relief of

preliminary injunction.” Id. The four prerequisites that Plaintiff must establish are: (1) a

substantial likelihood of success on the merits of the underlying case; (2) irreparable harm in

the absence of an injunction; (3) that the harm suffered by Plaintiff in the absence of an

injunction would exceed the harm suffered by Defendants if the injunction is not issued; and

(4) that an injunction would not disserve the public interest. Johnson & Johnson Vision Care,

Inc. v. 1-800 Contacts, Inc., 299 F. 3d 1242, 1246-47 (11th Cir. 2002). See also E. Martin &

Co. v Shaw-Ross Int'l Exports, 756 F.2d 1525, 1530, n. 13 (11th Cir. 1985); Tally-Ho, Inc. v.

Coast Community College Dist., 899 F.2d 1018, 1022 (11th Cir. 1989); Shatel Corp. v. Mao

Ta Lumber & Yacht Corp., 697 F.2d 1352, 1354 (11th Cir. 1983). Of the four elements required

to obtain injunctive relief, the likelihood of success on the merits is the most important.

Schiavo v. Schiavo, 357 F. Supp. 2d 1378, 1383 (M.D. Fla. 2005), aff’d, 403 F.3d 1223 (11th

Cir. 2005). Plaintiff need only show likelihood of success, not certain success, which is

satisfied if Plaintiff demonstrates a “substantial case on the merits.” Id.




                                                  5
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 6 of 23 PageID 140




       This Court has previously recommended that a preliminary injunction be issued when

defendants’ clubs were nearly identical to plaintiff’s clubs. Calloway Golf Co. v. Golf Clean,

Inc., 915 F. Supp. 1206 (M.D. Fla. 1995). This Court has also entered a preliminary injunction

to protect plaintiff’s legitimate business interests when former employee used information he

learned while working for former employer at his new business. In this case, the record

indicated that during employee’s time at former employer’s company, employee acquired

confidential proprietary business information of the company’s methods, techniques,

specifications, efficiencies, materials, and equipment and that he took this information with

him, both literally and figuratively, to start up his new company. MicroLumen, Inc. v. Allegrati,

2007 WL 9757950, at *11 (M.D. Fla. Aug. 31, 2007).

       In Stoneworks Inc. v. Empire Marble & Granite Inc., the Southern District granted

plaintiff’s motion for a preliminary injunction where defendant’s medallion was virtually

identical—to the thousandths of the inch—to that of plaintiff’s. There was also testimony that

defendant was not capable of creating intricate stone designs, such as plaintiffs, until the arrival

of plaintiff’s former employee. Stoneworks Inc., 1998 WL 998962, at *2 (S.D. Fla. Nov. 20,

1998). Further, the Southern District has found that a plaintiff was entitled to a preliminary

injunction based upon its claim of unfair competition, in view of evidence that defendant’s

device was virtually identical to plaintiff’s in appearance and in view of proof of irreparable

harm. Teledyne Indus., Inc. v. Windmere Prod., Inc., 433 F. Supp. 710 (S.D. Fla. 1977). Lastly,

in Bert Lane Co. v. Int’l Indus., the Florida Supreme Court explained that a complaint seeking

to enjoin former employees from using, to their own advantage and plaintiffs’ detriment,

information obtained in course of employment to manufacture a device identical with that of




                                                 6
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 7 of 23 PageID 141




plaintiff’s stated a cause of action for some equitable relief. Bert Lane Co., 84 So. 2d 5 (Fla.

1955).

         III.   ARGUMENT

                A. Plaintiff has a substantial likelihood of success on the merits of its claims

                1.      Count I - Federal Trademark Infringement

         The Lanham Act provides liability for trademark infringement, if without the consent

of the registrant, a defendant uses “in commerce any reproduction, counterfeit, copy, or

colorable imitation of a registered mark . . . with which such use is likely to cause confusion,

or to cause mistake, or to deceive.” 15 U.S.C. § 1114(1)(a). A plaintiff must demonstrate: (1)

ownership of the trademarks at issue; (2) the defendant’s use of the trademarks is without the

plaintiff’s authorization; and (3) the defendant’s use is likely to cause confusion, mistake, or

deception as to the source, affiliation, or sponsorship of defendant’s goods. Id.

         Plaintiff has a high likelihood of success as it easily satisfies all three (3) required

elements. First, Plaintiff’s trademarks (“Marks”) are federally registered and entitled to

protection under both federal and common law. See Exhibits D-J of Complaint. See also

DiSpazio Declaration at ¶ 6.

         A federal registration on the Principal Register of the United States Patent and Trademark

Office (“USPTO”) is prima facie evidence of the validity of the registered trademark and of the

registration of the trademark, of the registrant’s ownership of the trademark, and of the registrant’s

exclusive right to use the registered trademark in connection with the goods and services recited

in the registration. See 15 U.S.C. § 1057(b), 1115(a). Once registered for five (5) years, a federal

trademark registration becomes “incontestable” and is “conclusive evidence of the validity of the

registered mark, of the registrant’s ownership of the mark, and of the registrant’s exclusive right




                                                  7
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 8 of 23 PageID 142




to use the registered mark in commerce.” 15 U.S.C. § 1115(b). An incontestable registration may

only be cancelled under limited circumstances. Id.

       A federal trademark registration provides nationwide constructive priority of use. 15

U.S.C. § 1057(c). See generally Tana v. Dantanna’s, 611 F.3d 767, 780 (11th Cir. 2010); John R.

Thompson Co. v. Holloway, 366 F.2d 108, 115 (5th Cir. 1966). Registration also constitutes

constructive notice of nationwide priority. 15 U.S.C. § 1072. See generally Park ‘N Fly, Inc. v.

Dollar Park & Fly, Inc., 469 U.S. 189, 199-200 (1985); John R. Thompson Co., 366 F.2d at 115;

Faciane v. Starner, 230 F.2d 732, 738 n.12 (5th Cir. 1956).

       The trademarks at issue are summarized below:

 Reg. No.     Mark                              Registration                         Incontestable
                                                Date
 3,336,770    BULL BAG                          11/13/2007                           Yes
 3,327,153    BULL BAG                          10/30/2007                           Yes
 5,517,315    YOU FILL IT, WE DUMP IT, YOU KEEP 7/17/2018
              IT
 5,571,904    BULLBAG WRANGLER                  9/25/2018
 5,764,122    BULLBAG                           5/28/2019
 5,764,123    THE BULLBAG                       5/28/2019
 5,852,068    THE BULL BAG                      9/3/2019


As shown in the table, and through the registration certificates attached to the Complaint, Plaintiff

has demonstrated ownership of the asserted marks and, therefore, has satisfied the first element.

       Second, Defendants have used a colorable imitation of Plaintiff’s Marks to promote

sales of its knock-off bags. Plaintiffs have not authorized Defendants use of its Marks. See

DiSpazio Declaration at ¶ 6. Thus, Plaintiff has demonstrated that Defendants’ use of its Marks

is without authorization and, therefore, has satisfied the second element.

                                    Likelihood of Confusion




                                                 8
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 9 of 23 PageID 143




       Regarding the third element, the Eleventh Circuit applies a seven-factor test to

determine whether there is a likelihood of confusion. The factors are: (1) type of mark; (2)

similarity of mark; (3) similarity of the products the marks represent; (4) similarity of the

parties’ retail outlets and customers; (5) similarity of advertising media; (6) defendant’s intent;

and (7) actual confusion. See Lipscher v. LRP Publ’ns, Inc., 266 F.3d 1305, 1313 (11th Cir.

2001). Parsons v. Regna, 2020 WL 3266555, at *6 (M.D. Fla. Mar. 20, 2020); NEXxUS Prod.

Co. v. Gentle Concepts, Inc., 1993 WL 496824 *4 (M.D. Fla. April 30, 1993). No one factor

is dispositive. See Callaway Golf Co. v. Golf Clean, Inc., 915 F. Supp. 1206, 1213 (M.D. Fla.

1995) (“The appropriate weight each factor should be given varies with each case.”).

                                  (1) Type (Strength) of Mark

       “Marks are often classified in categories of generally increasing distinctiveness;

following the classic formulation set out by Judge Friendly, they may be (1) generic; (2)

descriptive; (3) suggestive; (4) arbitrary; or (5) fanciful.” Two Pesos, Inc. v. Taco Cabana,

Inc., 505 U.S. 763, 768 (1992) (citation omitted). “The latter three categories of marks, because

their intrinsic nature serves to identify a particular source of a product, are deemed inherently

distinctive and are entitled to protection.” Id.

       The BullBag® marks are inherently distinctive and strong trademarks. See e.g. FN

Herstal SA v. Clyde Armory Inc., 838 F.3d 1071, 1083 (11th Cir. 2016).

       The more distinctive the mark, the more readily it qualifies for the      principal
       register. The most distinctive marks—those that are “‘arbitrary’          (‘Camel’
       cigarettes), ‘fanciful’ (‘Kodak’ film), or ‘suggestive’ (‘Tide’             laundry
       detergent)”—may be placed on the principal register because               they are
       “inherently distinctive.”

United States Patent & Trademark Office v. Booking.com B. V., 140 S. Ct. 2298, 2302, 207 L.

Ed. 2d 738 (2020). Each of the BullBag registrations are registered on the Principal Register,




                                                   9
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 10 of 23 PageID 144




 because each of the marks is inherently distinctive. See e.g. Edge Sys. LLC v. Aguila, 186 F.

 Supp. 3d 1330, 1347 (S.D. Fla. 2016) (“Registration of a trademark on the principal register

 of the USPTO is prima facie evidence of validity and establishes a [rebuttable] presumption

 that the mark is protectible or distinct.”); See also 15 U.S.C § 1057(b). Because each mark is

 inherently distinctive, each mark is a strong mark.

        Additionally, the ‘770 and ‘153 Registrations are each incontestable. Such status

 further demonstrates the strength of the BullBag® marks. See Frehling Enterprises, Inc. v.

 Int'l Select Grp., Inc., 192 F.3d 1330, 1336 (11th Cir. 1999) (“…the mark's incontestability

 serves to enhance its strength.”).

                                  (2) Similarity of the Marks

        In comparing marks, “the court compares the marks and considers the overall

 impressions that the marks create, including the sound, appearance, and manner in which they

 are used.” Frehling Enterprises, Inc. v. Int'l Select Grp., Inc., 192 F.3d 1330, 1337 (11th Cir.

 1999). Here, Defendants’ BOSS BAG mark is nearly identical to Plaintiff’s BullBag® marks

 in sight, sound, and meaning.

        First, Defendants have changed only three (3) letters, changing the word “Bull” to the

 word “Boss”, and pluralized the word “Bag”:

                                      “First Change”    “Second Change”



                                  B U L L              B A G

                                  B O S S              B A G S



        Concerning Defendants’ “First Change,” Defendants change 1 vowel and 2 identical




                                                 10
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 11 of 23 PageID 145




 consonants, resulting in a 4-letter word conveying essentially the same meaning, in the same

 tone, as Plaintiff’s first word “BULL.” Both “BULL” and “BOSS” are single syllabic words.

 While not identical in meaning, both words convey power and strength. See e.g. Exhibits D

 and E, Merriam-Webster Dictionary Definitions of “BOSS” and “BULL.”

          Concerning Defendants’ “Second Change,” pluralizing a phrase does not extinguish

 trademark infringement liability. See Mushroom Makers, Inc. v. R. G. Barry Corp., 580 F.2d

 44, 47–48 (2d Cir. 1978) (“since both cases involve trademarks which are merely the singular

 and plural forms of the same word and substantially identical goods directed at the same market

 and sold through the same outlets, it is difficult to conceive of any reason to distinguish them.

 Accordingly, as in Avon Shoe we find not only that the products are proximate, but that

 likelihood of confusion was as a matter of law established.”).

          The overlap and clear infringement are shown further through the domain Defendants

 have chosen for their infringing enterprise. Plaintiff has used its domain “thebullbag.com”

 since December 20, 2005.                On March 25, 2020, Defendants1 registered the domain

 “thebossbags.com” as its domain. The typographical differences have already been addressed

 above, but recognizing that consumers and contractors may quickly type in the domain name

 for their dumpster provider, Defendants have selected the exact same structure, prefacing their

 infringing domain name with the same article “the” that Plaintiff has used for decades.

          Looking at the tagline, Defendants’ slogan significantly overlaps with Plaintiff’s YOU

 FILL IT, WE DUMP IT, YOU KEEP IT® Mark. In addition to infringing the BullBag® marks,

 Defendants have adopted the logo “YOU FILL IT, WE HAUL IT.”


 1
   Defendants’ domain is registered through Domains by Proxy, LLC, a company which provides privacy for domain
 owners so their specific contact information is not listed in public domain registries. Plaintiff expects that discovery
 will confirm Defendants own thebossbags.com domain, which currently markets Defendants’ infringing goods and
 services.


                                                           11
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 12 of 23 PageID 146




                                          “First Change”          “Second Change”



         YOU       FILL      IT,     WE      DUMP          IT,   YOU     KEEP       IT

         YOU       FILL      IT,     WE      HAUL          IT



 As above, Defendants have made negligible changes. But Defendants’ slogan still presents

 the same commercial impression in sight, sound, and meaning. Both phrases start with the

 identical dominant opening, “YOU FILL IT.” Both phrases use 3-word sentences to suggest

 what the products provided are, namely dumpsters.

        As for the changes, Defendants’ first change is simply to replace “DUMP” with a

 synonym in the waste disposal space, namely “HAUL.” See DiSpazio Declaration at ¶ 28.

 Concerning the second change, Defendants have just left off Plaintiff’s closing expression

 “YOU KEEP IT.” But the phrase’s dominance comes from its beginning, so leaving off the

 trailing comments does not convey a different commercial expression, only that the infringer

 is using a subset of it. For example, thinking of GEICO’s “15 minutes could save you 15%

 or more on car insurance,” slogan (also protected on the Principal Register through U.S. Reg.

 No. 3,583,309), a competitor offering the exact same services as GEICO could not simply use

 the phrase “15 minutes might save you 15% or more” as the overlap is significant enough to

 show the similarity of the marks.

                   (3) Similarity Of The Products The Marks Represent

        “The greater the similarity between the products..., the greater the likelihood of

 confusion.” John H. Harland Co. v. Clarke Checks, Inc., 711 F.2d 966, 976 (11th Cir. 1983)

 (citation omitted). Defendants are selling the same goods and services that BullBag sells. See




                                               12
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 13 of 23 PageID 147




 Complaint ¶¶ 31 and 40; See also Exhibit C; DiSpazio Declaration at ¶ 23.

       (4) & (5) Similarity of Sales Methods and Customers and Advertising Media

        Convergent marketing channels increase the likelihood of confusion. See Turner

 Greenberg, 320 F. Supp. 2d at 1332-33. Plaintiff and Defendants both advertise and sell their

 products through their websites, and through the same marketing channels in the same

 geographic distribution areas within the United States, including the Middle District of Florida.

 See Complaint at ¶ 31.         Defendants are advertising, offering to sell, and selling knock-off

 products, with the same sales strategies and pricing models as Plaintiff.             See DiSpazio

 Declaration at ¶¶ 23-24.

        Both target the same types of customers for the same types of projects.           And since

 Defendants took Plaintiff’s pricing structures, both offer the same services under essentially

 the same pricing model (although Defendants are underbidding Plaintiff since Defendants did

 not have the significant come-to-market costs that Plaintiff had to bring these innovative bags

 to market).

                                      (6) Defendant’s Intent

        “If it can be shown that a defendant adopted a plaintiff's mark with the intention of

 deriving a benefit from the plaintiff's business reputation, this fact alone may be enough to

 justify the inference that there is confusing similarity.” Frehling Enterprises, Inc. v. Int'l Select

 Grp., Inc., 192 F.3d 1330, 1340 (11th Cir. 1999). While evidence of actual intent can be

 difficult to obtain, even at the preliminary injunction stage, Plaintiff has sufficient evidence on

 this record to grant preliminary relief.

        First, the manufacturer/importer has stated that it was provided a BullBag® Bag for the

 purpose of creating a copy. See Exhibit F, November 5, 2020 letter from JohnPac. There can




                                                  13
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 14 of 23 PageID 148




 likely be no greater evidence of intent at this stage in the proceedings.          Additionally,

 Defendants took products and supplies, including Plaintiff’s pricing models and customer-

 related information. The only conclusion to be drawn is that Defendants intended to capitalize

 on Plaintiff’s extensive and valuable goodwill. See DiSpazio Declaration at ¶ 24.

                               (7) Evidence of Actual Confusion

        Actual confusion is perhaps the greatest harm and danger of trademark infringement,

 and an objective of a preliminary injunction is to avoid creating the possibility for such actual

 confusion to arise. Thus, all a plaintiff must establish is a likelihood of confusion. See e.g.

 Frehling Enters, 192 F.3d at 1340. Here, even at the early stage of this proceeding, we have

 evidence of actual confusion. Five (5) separate BullBag® customers have reached out to

 BullBag asking if Defendants are somehow associated with or affiliated with Plaintiff. See

 DiSpazio Declaration at ¶ 26. While actual confusion is unnecessary, even a single instance

 of actual confusion is highly probative to a likelihood of confusion finding, as the confused

 consumers are precisely the harm sought to be addressed through trademark remedies.          See

 e.g. PlayNation Play Sys., Inc. v. Velex Corp., 924 F.3d 1159, 1168 (11th Cir. 2019) (“the

 number of instances [of confusion] need not be large to be probative of confusion.”).

        Indeed, in cases like this, where two (2) marks are identical or nearly identical and are

 used for the same goods, courts have found that a likelihood of confusion is inevitable even if

 other factors weigh against such a finding. Brookfield Commc’ns, Inc. v. W. Coast Entm’t

 Corp., 174 F.3d 1036, 1056 (9th Cir. 1999) (“In light of the virtual identity of marks, if they

 were used with identical products or services likelihood of confusion would follow as a matter

 of course.”) (citation omitted); see also New W. Corp. v. NYM Co. of Calif., 595 F.2d 1194,

 1202 (9th Cir. 1979) (holding identical names, products, and distribution areas compelled




                                                14
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 15 of 23 PageID 149




 conclusion that confusion was likely).

        The likelihood of confusion factor weighs solely in Bullbag’s favor. Bullbag has shown

 a substantial likelihood of success on the merits of its federal trademark claim, and an

 injunction should issue.

               2.      Counts II - Federal False Designation of Origin / Unfair Competition

        The analysis under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) also turns on

 whether the relevant consuming public is likely to be deceived or confused by the similarity

 of the marks at issue. New W. Corp., 595 F.2d at 1201. The test remains the same – is there a

 “likelihood of confusion”. Id. As shown above, Plaintiff is likely to prevail in establishing

 this likelihood of confusion, Defendants activities also violate 15 U.S.C. § 1125(a).

               3.      Count III – Unfair Competition

        “The analysis of liability for Florida common law trademark infringement is the same

 as under the Lanham Act.” Petmed Express, Inc. v. Medpets.com, 336 F. Supp. 2d 1213, 1217-

 18 (S.D. Fla. 2004). Likewise, whether a defendant’s use of a plaintiff’s trademarks creates a

 likelihood of confusion between the plaintiff’s and defendant’s products is also the

 determining factor in the analysis of unfair competition under Florida common law. See Rolex

 Watch U.S.A., Inc. v. Forrester, No. 83-8381, 1986 WL 15668, *3 (S.D. Fla. Dec. 9, 1987).

 Because Plaintiff has made a successful showing under the federal trademark laws, Plaintiff

 has also shown a substantial likelihood of success on its state claims.

               4.      Count IV – FDUPTA

        “The legal standards we apply to the FDUPTA claim are the same as those we have

 applied under section 43(a) of the Lanham Act.” Suntree Techs., Inc. v. Ecosense Int'l, Inc.,

 693 F.3d 1338, 1345 (11th Cir. 2012) (corrections omitted, quoting Crystal Entm't &




                                               15
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 16 of 23 PageID 150




 Filmworks, Inc. v. Jurado, 643 F.3d 1313, 1323 (11th Cir.2011). As above, Plaintiff has shown

 a likelihood of prevailing on its federal claims, and thus has done so as well for its FDUPTA

 claim.

                 5.      Count V – Patent Infringement

          “[A] preliminary injunction enjoining patent infringement pursuant to 35 U.S.C. § 283

 involves substantive matters unique to patent law and, therefore, is governed by the law of [the

 Federal Circuit].” Revision Military, Inc. v. Balboa Mfg. Co., 700 F.3d 524, 525 (Fed. Cir. 2012)

 (internal quotation and citation omitted). The Federal Circuit explained the preliminary injunction

 standard as follows:

          A plaintiff seeking a preliminary injunction must establish that [it] is likely to
          succeed on the merits, that [it] is likely to suffer irreparable harm in the absence of
          preliminary relief, that the balance of equities tips in [its] favor, and that an
          injunction is in the public interest.

          Id. (quoting Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)); see also

 Luminara Worldwide, LLC v. Liown Elecs. Co., 814 F.3d 1343, 1352 (Fed. Cir. 2016). “Therefore,

 the plaintiff must show ‘whether success is more likely than not’ under the Federal Circuit's

 standard.” InVue Sec. Prod. Inc. v. Vanguard Prod. Grp., Inc., No. 8:18-CV-2548-T-33SPF, 2019

 WL 4671143, at *2 (M.D. Fla. July 1, 2019), report and recommendation adopted, No. 8:18-CV-

 2548-T-33SPF, 2019 WL 4673755 (M.D. Fla. Aug. 15, 2019) (quoting Revision Military, 700 F.3d

 at 526.)

          A party is liable for patent infringement even if it infringes only a single patent claim.

 Panduit Corp. v. Dennison Mfg. Co., 836 F.2d 1329, 1330 n.1 (Fed. Cir. 1987). “[A] finding of

 infringement can rest on as little as one instance of the claimed method being performed during

 the pertinent time period.” Lucent Technologies, Inc. v. Gateway, Inc., 580 F.3d 1301, 1317 (Fed.

 Cir. 2009). To prove infringement, “a patentee must either point to specific instances of direct



                                                    16
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 17 of 23 PageID 151




 infringement or show that the accused device necessarily infringes the patent in suit.” Jardin v.

 Datallegro, Inc., 2011 WL 1311732, *2 (S.D. Cal. Apr. 1, 2011) (quoting ACCO Brands, Inc. v.

 ABA Locks Mfr. Co., 501 F.3d 1307, 1313 (Fed. Cir. 2007)). Where, as here, “accused matter falls

 clearly within the claim, infringement is made out and that is the end of it.” Graver Tank & Mfg.

 Co. v. Linde Air Prods. Co., 339 U.S. 605, 607 (1950).

        Infringement is not avoided if the accused device has extra parts, ingredients, or steps,

 respectively, to those claimed. Dow Chem. Co. v. Sumitomo Chem. Co., 257 F.3d 1364, 1380-81

 (Fed. Cir. 2001); Vivid Tech., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d 795, 811 (Fed. Cir. 1999).

 An accused device may be found to infringe if it is reasonably capable of satisfying the claim

 limitations, even though it may also be capable of non-infringing modes of operation. Hilgraeve

 Corp. v. Symantec Corp., 265 F.3d 1336, 1343 (Fed. Cir. 2001).

        As shown in the claim chart attached as Exhibit J to the Complaint, Defendants’ infringing

 bags infringe at least claim 1 of U.S. Patent 10,442,575.         Where the claim language is

 straightforward, the Court need not engage in claim construction prior to issuing a preliminary

 injunction. See Kristar Enters., Inc. v. Revel Envtl. Mktg., Inc., 1999 WL 66135 at *1 (N.D. Cal.

 Feb. 9, 1999) (“Before the preliminary injunction hearing, the Court determined that a Markman

 hearing was unnecessary, because the claim language was straightforward and the parties did not

 appear to dispute the meaning of the terms in any significant way.”); see also. Advantus, Corp. v.

 T2 International, LLC, 2013 WL 12122313 at *5 (M.D. Fla. May 30, 2013).

        Notably, in response to pre-suit demands that Defendants cease their behavior, at least one

 (1) Defendant, through counsel, stated that Defendants were in the process of changing the poles

 used to support Defendants’ infringing bags, arguably conceding its infringement. Plaintiff still

 needs an injunction; however, as Defendants’ marketing still indicates uses of the old stays and




                                                17
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 18 of 23 PageID 152




 given Defendants’ activities to date, Plaintiff cannot rely on Defendants’ counsel’s statement that

 one of the Defendants will stop.

                B. Plaintiff will suffer irreparable harm without an injunction

        “[A] sufficiently strong showing of likelihood of confusion . . . may by itself constitute

 a showing of … [a] substantial threat of irreparable harm.” Ferrellgas Ptnrs., L.P. v. Barrow,

 143 Fed. App’x., 180, 191 (11th Cir. 2005) (internal quotation marks omitted). A court’s

 finding of “likelihood of confusion” is also sufficient to support a finding of irreparable harm,

 as the same evidence is likely to support both requirements. Commodores Entm’t Corp. v.

 McClary, 648 F. App’s 771, 777 (11th Cir. 2016). See also Express Franchise Sers., L.P. v.

 Impact Outsourcing Sols., Inc., 244 F. Supp. 3d 1368, 1384 (N.D. Ga. 2017) (“Irreparable

 harm has previously been found to exist based on substantial threat of customer confusion and

 the resulting harm to the plaintiff’s reputation and goodwill” and when plaintiff “is suffering

 irreparable harm in the form of loss of control of its reputation and goodwill.”).

        As previously discussed, Defendants’ use of Plaintiff’s Marks is certain to cause, and

 already has caused, consumer confusion. Defendants’ conduct has confused and misled

 consumers to believe, in error, that the knock-off bags have been authorized, approved, or

 sponsored by Plaintiff. Plaintiff should not have to be affiliated, associated, or connected with

 Defendants in any way. Defects associated with Defendants’ products will reflect negatively

 on Plaintiff and perhaps “taint” Plaintiff’s goodwill and reputation. Certainly, Defendants’

 infringement of Plaintiff’s Marks will continue to result in lost sales, lost profits, and lost

 opportunities for Plaintiff. Trademark Law, in essence, is designed to protect the holder of a

 trademark. Plaintiff, as such, is entitled to protection and control over the quality of goods

 associated with its distinctive and unique Marks. In the end, if Defendants’ conduct is not




                                                 18
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 19 of 23 PageID 153




 restrained, Plaintiff will suffer substantial and irreparable harm, especially to its business

 relationships, reputation, goodwill, and Marks.

        Concerning Defendants’ patent infringement, “Price erosion, loss of goodwill, damage

 to reputation, and loss of business opportunities are all valid grounds for finding irreparable

 harm.” Celsis In Vitro, Inc. v. Cellzdirect, Inc., 664 F.3d 922, 930 (Fed. Cir. 2012). In addition,

 “[d]irect competition in the same market is certainly one factor suggesting strongly the

 potential for irreparable harm without enforcement of the right to exclude.” See Presidio

 Components, Inc. v. Am. Tech. Ceramics Corp., 702 F.3d 1351, 1363 (Fed. Cir. 2012). Those

 precise circumstances are present here. Defendants are unlawfully competing against Plaintiff

 using Plaintiff’s patented technology, and charging reduced pricing to undercut Plaintiff. This

 price erosion, loss of goodwill, damage to Plaintiff’s reputation, and loss of Plaintiff’s business

 opportunities are each irreparable harm that must be addressed through a preliminary

 injunction.

                C. Plaintiff’s harm exceeds any harm to Defendants

        The threatened harm to Plaintiff—namely, continued harm to its brand and reputation—

 substantially outweighs any harm to Defendants. Defendants must stop manufacturing, selling,

 and distributing their knock-off bags. As a result of Defendants’ infringing conduct, Plaintiff

 has lost control of consumer impression over the quality of its Bags. Plaintiff’s goodwill and

 reputation, resultingly, has been affected.

        Defendants will probably argue that they stand to lose sales if a preliminary injunction

 is issued, but this does not constitute a legitimate hardship because Defendants have no right

 to engage in unlawful conduct and infringing activities in the first place. See Callaway Golf,

 915 F. Supp. At 1215 (finding that “[a] preliminary injunction will not cause Defendants[] to




                                                 19
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 20 of 23 PageID 154




 suffer any legitimate harm, because they are simply being prevented from selling a product

 that they are not legally entitled to sell” and that “the balance of the equities weighs heavily in

 favor of . . . [plaintiff who] faces the risk of injury to its business relationships, reputation and

 good will.”). As such Defendants cannot argue that they would stand to lose profits. Such an

 argument is without merit. Atari, Inc. v. North Am. Philips Consumer Elec. Corp., 672 F.2d

 607, 620 (7th Cir. 1982), cert. denied, 459 U.S. 880 (1982)). Indeed, it has been repeatedly

 recognized that “[a]dvantages built upon a deliberately plagiarized make-up do not seem to us

 to give the borrower any standing to complain that his vested interests will be disturbed.” Id.

                D.      An injunction would serve the public interest

        Florida policy favors the protection of businesses and their trademarks. Aquent LLC v.

 Stapleton, No. 6:13-cv-1889, 2014 WL 117095, *3 (M.D. Fla. Jan. 13, 2014). “[T]he public

 interest is served by preventing consumer confusion in the marketplace.” Davidoff & Cie, S.A.

 v. PLD Int'l Corp., 263 F.3d 1297 (11th Cir. 2001). By enacting the Lanham Act, Congress

 codified public policy against permitting the use of deceptive and misleading trademarks,

 thereby protecting both consumers and trademark owners. See Am. Rice, Inc. v. Arkansas Rice

 Growers Co-op. Ass'n, 532 F. Supp. 1376, 1389 (S.D. Tex. 1982) aff'd, 701 F.2d 408 (5th Cir.

 1983); Sega Enterprises Ltd. V. Accolade, Inc., 977 F.2d 1510, 1530 (9th Cir. 1992), as

 amended (Jan. 6, 1993). As is evident, Plaintiff has invested substantial time, effort, and

 expense into research, developing, and successfully selling its leading Bags. Likewise,

 Plaintiff derives significant value from its goodwill. The public interest, as such, is strongly

 served by an order that enjoins Defendants from introducing knock-off bags into the

 marketplace.

        IV.     SECURITY




                                                  20
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 21 of 23 PageID 155




        The Court has broad discretion to set the amount of bond, as well as to waive it entirely

 where appropriate. See Carillon Imps., Ltd. v. Frank Pesce Int’l Grp., Ltd., 112 F.3d 1125,

 1127 (11th Cir. 1997) (“The amount of an injunction bond is within the sound discretion of the

 district court.”); BellSouth Telecomms., Inc. v. MCImetro Access Transmission Servs., Ltd.

 Liab. Co., 425 F.3d 964, 971 (11th Cir. 2005) (“the court may elect to require no security at

 all”) (internal citations omitted).

        Here, Defendants have knowingly and intentionally knocked off Plaintiff’s Bags,

 adopted a confusingly similar brand for the purpose of unfairly competing against Plaintiff,

 and infringed Plaintiff’s patent rights. Such conduct is egregious, and no conceivable harm

 flows to Defendants if they are prohibited from further violating Plaintiff’s rights. Plaintiff

 thus requests the requirement of a bond be waived.

         Alternatively, Plaintiff is prepared to give security in the amount of $10,000, or any

 other amount that the court considers proper, to pay the costs and damages sustained by

 Defendants in the event Defendants are found to have been wrongfully enjoined. Plaintiff does

 not oppose the issuance of a bond, but respectfully asks the Court to consider Defendants’

 willful misconduct when determining the amount of such security.

        V.      CONCLUSION

        The Lanham Act exists to protect consumers from confusion and to protect the

 investment of trademark owners. The Act also protects trademark owners who invest time,

 money, and energy to build a product’s reputation. Here, Plaintiff has satisfied the prerequisites

 to injunctive relief. Plaintiff, specifically, has demonstrated that it stands to suffer irreparable

 injury through the sale of Defendants’ knock-off bags. Without the requested relief, Plaintiff

 would be without any remedy to prevent Defendants’ infringement of Plaintiff’s federally




                                                 21
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 22 of 23 PageID 156




 registered Marks. Plaintiff’s injury outweighs any harm to Defendants and the entry of an order

 enjoining Defendants would serve the public interest. Similarly, Plaintiff’s patent rights are

 designed to give Plaintiff the ability, for a limited time, to keep others from making, using,

 selling, offering to sell, and importing infringing devices. Defendants specifically asked a

 manufacture to prepare knock-off bags, knowing full well that Plaintiff had secured patent

 protection on its bags. This behavior is egregious, and warrants a preliminary injunction.

        VI.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court (1) grant Plaintiff’s

 Motion for a Preliminary Injunction; (2) enter an order enjoining Defendants, and their agents,

 servants, employees, and all others acting in connection and/or privity with them, from further

 manufacturing, using, marketing, offering to sell, or selling its knock-off reusable waste bags

 and using any mark that is confusingly similar to any of Plaintiff’s Marks; and (3) award any

 other relief that the Court deems just and appropriate.

 DATED this 13th day of January, 2021.



                                                           /s/ Woodrow H. Pollack
                                                           Woodrow H. Pollack
                                                           Florida Bar No. 26802
                                                           Shutts & Bowen, LLP
                                                           4301 W. Boy Scout Blvd.
                                                           Suite 300
                                                           Tampa, FL 33607
                                                           (813) 463-4894
                                                           wpollack@shutts.com
                                                           Counsel for Plaintiff




                                               22
Case 6:20-cv-02249-PGB-GJK Document 17 Filed 01/13/21 Page 23 of 23 PageID 157




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on January 13, 2021 a true and correct copy of the foregoing
 was filed electronically and served by mail on anyone unable to accept electronic filing. Notice of
 this filing will be sent via e-mail to all parties by operation of the Court’s electronic filing system
 or by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
 Filing. Parties may access this filing through the Court’s CM/ECF System.

                                                        /s/ Woodrow H. Pollack
                                                        Woodrow H. Pollack




                                                   23
